Exhibit 10.14

 

 

Gaiam, Inc.

Executive Officer Compensation

 

Name

 

Title

 

Annual Base Salary

Jane Pemberton

 

President of GT Media and Gaiam Trade Decision

 

$

300,000

 

 

 

 

 

Lou Weiss

 

President of Direct, GT Media

 

$

285,000

 

Ms. Pemberton will receive a bonus of $150,000 during her first year of service,
to be paid in equal installments on May 1, 2007 and December 1, 2007. 
Thereafter, she may receive a bonus of up to 50% of salary, with the award being
determined by reference to a matrix of possible performance levels based on
Gaiam’s achievement of revenue and pre-tax earnings objectives under Gaiam’s
financial plan.  Ms. Pemberton will also be reimbursed for up to $25,000 of
moving expenses, she will receive a monthly housing/cost of living allowance of
$5,000, and she received options to purchase 75,000 shares of Gaiam Class A
common stock.  Ms. Pemberton will be entitled to a severance payment of $60,000
if terminated without cause.

 

Mr. Weiss may receive a bonus of up to 50% of salary, with the award being
determined by reference to a matrix of possible performance levels based on
Gaiam’s achievement of revenue and pre-tax earnings objectives under Gaiam’s
financial plan.  Mr. Weiss’ bonus for the 12 months ending September 30, 2006 is
guaranteed to be at least $27,500 quarterly.  In addition, Mr. Weiss received a
bonus of $25,000 upon the closing of Gaiam’s acquisition of certain assets of
GoodTimes Entertainment and options to purchase 75,000 shares of Gaiam Class A
common stock.

 

--------------------------------------------------------------------------------